Title: To John Adams from Elkanah Watson, 5 August 1812
From: Watson, Elkanah
To: Adams, John



Respected Sir,
Pittsfield. 5. Augt. 1812

As I feel sensible of the honor of your correspondence, I cannot permit myself to be in your debt on that Score, especially as my Letters are attended with no expence.
I find Sir—I am highly hon’d in making the Tour of the United States in your company, and It is the fin I trust I hope our travels, & our example will not be without its salutary influence on at least a portion of Our fellow Citizens: One half of whom appear to me, as if they had been bit by mad dogs; & as if it was almost time to Chain them to the floor.
It is the first time we have ever travel’d together; but it is near a third of a Century Since we have occasionally passed a Letter. I have already replied to your favor of the 15th. ulto. but as Genl Dearborn, has done me the honor to Spend part of a day at my house, & has ofered very interesting information on the Subject of Siberian wheat, my present object in writing you is expressly to disclose to you as the father, & the head of the State Agricultural Institution some remarks on that Subject. He states—that it was cultivated before Our Revolution in the Sea land of New Hampshire with great Success—that it yielded a much greater Crop than any other wheat, & resisted the effects of Sea air fully; and was considered a very important  acquisition. But it was suffered to languish & die a’way in Our war, exciept in One Instance its culture was transmitted to the interior of N.H & is Now in a single Land  Viz. Coll Jeremiah Whipple, Collector at Portm. Can I Sir, in quality of Pt. of the B.A.. Society solicit of your society to procure, & transmit to me One bushel of said wheat?—The General Stated farther—he had wrote your Son on that Subject at St. Petersburgh—& he Stated in reply—their was No wheat grown in Siberia—& that the Russians are in the habit of Kiln drying all their wheat &c.—but to put that point at rest, I take the liberty, to Inclose to you a Sample of the wheat Mr. Bussy imported from Russia. Should you Sir find liesure and feel disposed to promote an object so important to the best Interests of Our Native State, permit Me to Suggest the propriety of dividing the Sample into 3 or 4 parcels to be Sent by as many vessels to Our minister at Peterssburgh with a Solicitation, he will transmit & forward, by different Vessels a bushel or two in each of the Same Kind—but not Kiln dried, & I doubt not posterity will have reason to bless our Memory.
The Inclosed advertizements will Shew to your Society, the exertions I am continuing to make to promote an object of primary importance—I can only add, that I have been compel’d to risk Out of my private purse the premium of 50$.—Can it be posible there is Not Sufficient patriotism in my Native State to prop up my efforts in the Western Counties to keep a woolen pace with the State of New York, whose State Agricultural Society, & Ligeslature are the direct Patrons of this object? and I must again repeat I Stand almost a’lone in endeavouring to keep up with them in this quarter by these means in a firm belief the time is at hand when it will be embraced here, as it is there by enlightened Men as an Object of primary importance especially as Our Soil & climate denies us a leading Staple which all the States South of us enjoy, & Our Lilly luxuriant grazing Lands are peculiarly adapted to the raising the Invaluable merino Sheep to any extent.
In this View Sir—I again repeat my renew my ardent Solicitation for aid, to enable me to extend the Sea  of our premiums at the approaching Cattle Shew.
I am with profound / Respect & esteem. / Sir Your H.S.

Elkanah Watson